                Case 3:20-cv-05738-RAJ Document 14 Filed 12/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE
11
     TRACIE EASON,                                    Civil No. 3:20-CV-05738-RAJ
12
              Plaintiff,
13
              vs.                                      PROPOSED ORDER AMENDING
14                                                     SCHEDULING ORDER
     COMMISSIONER OF SOCIAL
15   SECURITY,
16            Defendant.
17            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
18
     shall be amended as follows: Defendant shall have up to and including January 5, 2021,
19
     to file a response to Plaintiff’s Complaint, including the certified administrative record.
20
     The certified administrative record shall be filed within ten days of its availability to the
21
     Office of the General Counsel, if it can be filed earlier than the aforementioned date. If
22
     the Commissioner is unable to file the certified administrative record by that date, the
23

24

     Page 1         PROPOSED ORDER - [3:20-CV-05738-RAJ]
               Case 3:20-cv-05738-RAJ Document 14 Filed 12/01/20 Page 2 of 2



 1
     Commissioner shall file another motion for extension or status report, every 30 days until
 2
     the certified administrative record becomes available.
 3
              DATED this 1st day of December, 2020.
 4

 5

 6
                                                      A
                                                      The Honorable Richard A. Jones
 7                                                    United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      PROPOSED ORDER - [3:20-CV-05738-RAJ]
